


115 SJ 45 : Condemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences to the families and friends of the victims, and supporting efforts to overcome hatred, bigotry, and violence.
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
115th CONGRESS
1st Session
S. J. RES. 45
IN THE HOUSE OF REPRESENTATIVES

June 12, 2017
Referred to the  Committee on Oversight and Government Reform

JOINT RESOLUTION
Condemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences to the families and friends of the victims, and supporting efforts to overcome hatred, bigotry, and violence.


Whereas, on May 26, 2017, 3 brave community members—Rick Best, Taliesin Myrddin Namkai-Meche, and Micah David-Cole Fletcher—were stabbed as they protected 2 young women who were the targets of threatening anti-Muslim hate speech while riding on the Metropolitan Area Express Light Rail (commonly known as the MAX) in Portland, Oregon; Whereas Rick Best and Taliesin Myrddin Namkai-Meche lost their lives and Micah David-Cole Fletcher was gravely injured as a result of the attack;
Whereas acts of heroism and sacrifice for the safety and sake of others in the face of acts of domestic terrorism were demonstrated by the deceased and surviving victims; Whereas Oregonians and people across the United States grieve for the families of all people affected by this needless tragedy; and
Whereas the people of the United States stand in solidarity against terrorism, white supremacy, hate, and intolerance: Now, therefore, be it  That Congress—
(1)condemns the deadly attack on May 26, 2017, in Portland, Oregon, in which 2 innocent people were killed and 1 other person was injured while standing up to hate and intolerance; (2)offers deepest condolences to the families and friends of Rick Best and Taliesin Myrddin Namkai-Meche;
(3)expresses hope for the swift and complete recovery of Micah David-Cole Fletcher; (4)supports community efforts to heal from this terrible crime; and
(5)supports nationwide efforts to overcome hatred, bigotry, and violence.  Passed the Senate June 8, 2017.Julie E. Adams,Secretary 